UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q [X] Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended September 30, 2013 [] Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File Number: 0-18105 VASOMEDICAL, INC. (Exact name of registrant as specified in its charter) Delaware 11-2871434 (State or other jurisdiction of (IRS Employer Identification Number) incorporation or organization) 180 Linden Ave., Westbury, New York 11590 (Address of principal executive offices) Registrant’s Telephone Number (516) 997-4600 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesx Noo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. Large Accelerated Filer o Accelerated Filer o Non-Accelerated Filer o Smaller Reporting Company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yeso Nox Number of Shares Outstanding of Common Stock, $.001 Par Value, at November 8, 2013 – 155,433,747 Page 1 Vasomedical, Inc. and Subsidiaries INDEX PART I – FINANCIAL INFORMATION 3 ITEM 1 - FINANCIAL STATEMENTS 3 CONDENSED CONSOLIDATED BALANCE SHEETS as of September 30, 2013 (unaudited) and December 31, 2012 3 CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE INCOME (LOSS) (unaudited) for the Three and Nine Months Ended September 30, 2013 and 2012 4 CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (unaudited) for the Nine Months Ended September 30, 2013 and 2012 5 NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (unaudited) 6 ITEM 2 - MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 16 ITEM 4 - CONTROLS AND PROCEDURES 22 PART II - OTHER INFORMATION 23 ITEM 6 – EXHIBITS 23 Page 2 PART I – FINANCIAL INFORMATION ITEM 1 - FINANCIAL STATEMENTS Vasomedical, Inc. and Subsidiaries CONDENSED CONSOLIDATED BALANCE SHEETS (in thousands, except share data) September 30, 2013 December 31, 2012 ASSETS (unaudited) CURRENT ASSETS Cash and cash equivalents $ $ Short-term investments Accounts and other receivables, net of an allowance for doubtful accounts and commission adjustments of $2,606 at September 30, 2013 and $3,179 at December 31, 2012 Receivables due from related parties 21 25 Inventories, net Financing receivables, net - 16 Deferred commission expense Deferred related party consulting expense - 85 Other current assets Total current assets PROPERTY AND EQUIPMENT, net of accumulated depreciation of $1,326 at September 30, 2013 and $1,161 at December 31, 2012 GOODWILL OTHER ASSETS, net $ $ LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES Accounts payable $ $ Accrued commissions Accrued expenses and other liabilities Sales tax payable Deferred revenue - current portion Deferred tax liability, net Notes payable due to related party 3 3 Total current liabilities LONG-TERM LIABILITIES Deferred revenue Other long-term liabilities Total long-term liabilities COMMITMENTS AND CONTINGENCIES (NOTE M) STOCKHOLDERS' EQUITY Preferred stock, $.01 par value; 1,000,000 shares authorized; nil shares issued and outstanding at September 30, 2013, and December 31, 2012 - - Common stock, $.001 par value; 250,000,000 shares authorized; 164,695,382 and 162,917,996 shares issued at September 30, 2013 outstanding and December 31, 2012, respectively; 155,759,952 and 162,917,996 shares outstanding at September 30, 2013 and December 31, 2012, respectively Additional paid-in capital Accumulated deficit ) ) Accumulated other comprehensive income 97 34 Treasury stock, at cost, 8,935,430 and nil shares at September 30, 2013 and December 31, 2012, respectively ) - Total stockholders’ equity $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. Page 3 Vasomedical, Inc. and Subsidiaries CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE INCOME (LOSS) (Unaudited) (in thousands, except per share data) Three months ended September 30, Nine months ended September 30, 2013 Revenues Equipment sales $ Equipment rentals and services Commissions Total revenues Cost of revenues Cost of sales, equipment Cost of equipment rentals and services Cost of commissions Total cost of revenues Gross profit Operating expenses Selling, general and administrative Research and development Total operating expenses Operating loss ) Other income (expense) Interest and other income (expense), net ) 93 20 Amortization of deferred gain on sale-leaseback of building - 4 - 31 Total other income (expense), net ) 97 20 Loss before income taxes ) Income tax benefit (expense) 91 44 35 ) Net loss ) Other comprehensive income Foreign currency translation gain 29 30 64 29 Comprehensive loss $ ) $ ) $ ) $ ) Loss per common share - basic and diluted $ ) $ ) $ ) $ ) Weighted average common shares outstanding - basic and diluted The accompanying notes are an integral part of these condensed consolidated financial statements. Page 4 Vasomedical, Inc. and Subsidiaries CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) (in thousands) Nine months ended September 30, 2013 September 30, 2012 Cash flows from operating activities Netloss $ ) $ ) Adjustments to reconcile net loss to net cash (used in) provided by operating activities Depreciation and amortization Amortization of deferred gain on sale-leaseback of building - ) Provision for doubtful accounts and commission adjustments 23 (7 ) Share-based compensation Amortization of deferred consulting expense 87 Changes in operating assets and liabilities: Accounts and other receivables Receivables due from related parties 6 Inventories, net 71 ) Finance receivables, net - 14 Deferred commission expense ) Other current assets ) ) Other assets ) 61 Accounts payable 99 39 Accrued commissions ) ) Accrued expenses and otherliabilities ) Sales tax payable ) (1
